DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.  Applicant argues that the claim requires providing an alkaline etch, an acidic etch, and, a first zincate etch before depositing/applying an intermediate zincate layer. Applicant argues that Okamoto’s removal of smut, albeit with nitric acid, is not an etching step.  The examiner maintains that Okamoto’s use of nitric acid, call de-smutting or etching, corresponds precisely to applicant’s use of nitric acid.
Additionally, applicant argues that Okamotos’s “‘peeling of zinc’ is only provided after ‘zinc-replacing plating treatment (1)’, which is not the same thing as ‘further zincate etching’”.  The examiner notes that “further zincate etching” does not correspond to any recitation in claim 17.

Allowable Subject Matter
The indicated allowability of claims 19-27 is withdrawn in view of the rejection under 35 USC 112 set forth below

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The meanings of the claimed terms “zincate etchant” and “zincate layer” require clarification.  As indicated on page 5 of the non-final office action, the examiner had interpreted the phrase “zincate etchant” to mean an etchant that etches zinc.  However, the phrase might also be understood to mean an etchant that contains zinc.
3 and HF, the specification is completely silent as to what constitutes a “zincate etchant”.  Regarding the phrase “zincate layer”, the examiner has interpreted this to mean a layer comprising zincate. Regarding the term “zincate”, in the absence of any alternative definition, the examiner adopts the following Merriam-Webster definition1 
 Definition of zincate: any of various compounds (as the sodium hydroxo-zincates Na[ZN(OH)3].3H2O (sic) and Na2[Zn(OH)4].2H2O) formed by reaction of zinc oxide or zinc with solutions of alkalis.
As such, the claimed “zincate etchant” is an etchant the either etches compounds that are formed by the reaction between Zn or ZnO with solutions of alkalis or, a zincate etchant is an etchant composition that comprises compounds formed by the reaction between Zn or ZnO with solutions of alkalis.  Similarly, a zincate layer is considered to be a layer that comprises compounds that are formed by the reaction between Zn or ZnO with solutions of alkalis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 6,146,774 as filed by Okamoto et al. (hereinafter, Okamoto).

Regarding claim 27, Okamoto teaches a method of manufacturing a scroll compressor.  Okamoto teaches the scroll compressor comprises an aluminum alloy that is plated with a Ni layer.  Okamoto teaches the aluminum alloy is pretreated before being plated with nickel.  Okamoto teaches the pretreatment comprises (see column 8, lines 15-30):
degreasing the aluminum alloy;
etching the aluminum alloy with an alkaline etching agent;
etching the aluminum alloy with an acidic etching agent;
first etching of the aluminum alloy using a zincate etchant (i.e., a etchant that etches zinc);
application of a zinc intermediate layer onto the area to be plated,
etching the intermediate zinc layer with a zinc etchant; and,
plating the pretreated surface.
Regarding claim 27, Okamoto teaches the aluminum alloy is plated with a nickel (see, for example, the abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied to claim 1 above, in view of ShoticTM brochure.
Okamoto does not explicitly teach that the base material of the scroll compressor is the aluminum alloy AHS-7.
The ShoticTM brochure from the Hannover Messe Trade Fair of April 2017, discloses that the aluminum alloy AHS-7 is useful for scroll compressors.
It would have been obvious to one skilled in the art to use the AHS-7 alloy of the ShoticTM brochure for the scroll compressor of Okamoto because the ShoticTM brochure teaches that the AHS-7 alloy is well suited for scroll compressor applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/zincate